 

Exhibit 10.4

 

CONTRACT ASSIGNMENT AND NOVATION AGREEMENT

 

THIS CONTRACT ASSIGNMENT AND NOVATION AGREEMENT (this “Agreement”) is made as of
August 31, 2020 by and between KMSMITH, LLC. a company incorporated under the
laws of Delaware, USA and having an office in Highlands Ranch, Co, USA
(“Assignor”), and 76 Resources, Inc. a company incorporated under the laws of
Delaware, USA and having an office in Highlands Ranch, Co, USA (“Assignee”), and
NioCorp Developments, Ltd., (“NioCorp”), a company incorporated under the laws
of the Province of British Columbia and having a place of business at 7000 S.
Yosemite, Suite 115, Centennial, Colorado, 80112.

 

WHEREAS, Assignor and NioCorp are parties to that certain CONSULTING AGREEMENT,
dated as of September 23, 2013, as amended on September 1, 2019, which
immediately prior to giving effect to this Agreement, remains in full force and
effect as amended, (the “Agreement”);

 

WHEREAS, Assignor desires to be discharged from the performance of the
obligations enumerated in the Agreement;

 

WHEREAS, NioCorp is willing to release Assignor from the obligations enumerated
in the Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree for themselves, their successors and assigns, as follows:

 

1.Assignor hereby assigns, transfers, conveys and delivers to Assignee,
effective as of September 1, 2020 (the “Effective Date”), all of Assignor’s
right, title and interest in, to and under the Agreement.

 

2.Assignee hereby accepts such assignment and agrees to assume, from and after
the Effective Date, all of Assignor’s rights, duties and obligations in, to and
under the Agreement. Upon such assignment and assumption, Assignor shall be
released from all rights, duties and obligations with respect to the Agreement,
and Assignee agrees to reimburse Assignor for and hold Assignor harmless against
any obligation to perform any of the assigned duties and obligations included in
the Agreement.

 

3.Assignor, Assignee and NioCorp hereby agree that this Agreement shall
constitute a novation of the obligations of Assignor under the Agreement.
Accordingly, all of the rights, duties and obligations of Assignor under the
Agreement are hereby extinguished with respect to the Agreement. NioCorp
recognizes Assignee as Assignor’s successor in interest in and to all of
Assignor’s rights, duties and obligations in, to and under the Agreement.

 

4.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.

 

5.The parties hereto agree that they will take those actions reasonably
necessary to carry out the matters contemplated by this Agreement or any of its
provisions.

 

6.Assignor, Assignee and NioCorp consent to all of the provisions of this
Agreement.

 



 

 

 

7.Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings as set forth in the Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.



 

Assignor:   Assignee:   KMSMITH, LLC.   76 Resources, Inc.                      
    By: /s/ Mark A. Smith   By: /s/ Mark A. Smith     (Signature)    
(Signature)               Mark A. Smith     Mark A. Smith   (Print or type name)
    (Print or type name)             Title: General Manager   Title: President  
            Date: August 31, 2020   Date: August 31, 2020  

 

NioCorp:

NioCorp Developments, Ltd.



 



By: /s/ John F. Ashburn Jr.       (Signature)                   John F. Ashburn,
Jr.       (Print or type name)                 Title: Vice President & General
Counsel                 Date: August 31, 2020    

 

The undersigned, Mark A. Smith, hereby acknowledges and agrees to the terms of
this Novation Agreement as it applies to him in his personal capacity, 

 

__/s/ Mark A. Smith ___________________

Mark A. Smith

 



 

 

